 Case 1:18-cr-00014-RGA Document 45 Filed 07/13/20 Page 1 of 2 PageID #: 209




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                       :
                                                :
        Plaintiff,                              :
                                                :
                   v.                           :            Criminal Action No. 18-14-RGA
                                                :
MALIK BROWN.,                                   :
                                                :
        Defendant.                              :


                                      MEMORANDUM ORDER
        Defendant wrote an email on May 5, 2020. (D.I. 42). It has the words “compassionate

release” in it and says that he qualifies for home confinement.

        It appears that Mr. Brown is incarcerated at FCI Danbury with a release date of Feb. 25,

2022.

        The email says that he has asthma. I checked his PSR of October 9, 2019 (D.I. 35) and

under “physical condition,” it says nothing about asthma. Other than a traumatic event that is no

longer relevant, the PSR says “he otherwise feels healthy and is not taking any medications.”

(D.I. 35 at 20).

        The Government does not address Defendant’s physical condition, as the Government’s

view is that he has not met the exhaustion requirement of the statute because he has not made an

administrative request for compassionate release. (D.I. 44). In light of the Government’s factual

representation, and the lack of any contrary representation by Defendant, I think the Government

is right.
 Case 1:18-cr-00014-RGA Document 45 Filed 07/13/20 Page 2 of 2 PageID #: 210




          Thus, to the extent the letter (D.I. 42) is construed as a motion, it is dismissed for lack of

jurisdiction. The dismissal is without prejudice to renewal should the jurisdictional prerequisites

be met.

          IT IS SO ORDERED this 13th day of July, 2020.

                                                                 /s/ Richard G. Andrews
                                                                 United States District Judge
